Citation Nr: 1342468	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for traumatic arthritis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

[redacted], Appellant
[redacted], Witness


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue on appeal was last before the Board in July 2010 when the issue was remanded for additional evidentiary development and/or to cure a procedural defect.  Also before the Board in July 2010 were claims of entitlement to service connection for traumatic arthritis of the left ankle and for bilateral pes planus.  Subsequent rating decisions in September 2010 and January 2012 granted the claims for service connection for traumatic arthritis of the left ankle and for bilateral pes planus.  These grants represent a full grant of the benefits sought on appeal for these issues, and therefore, these issues are not before the Board.

The Board acknowledges that in 2013, the Veteran submitted additional evidence in the form of an Appellate Brief in support of his claim for service connection for arthritis of the left foot.  In a February 2012 statement via the Veteran's representative, the Veteran waived initial RO consideration of the newly submitted evidence.  Therefore, the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including the Appellate Brief dated July 31, 2013, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  




FINDING OF FACT

Left foot arthritis was not shown in service or within one year following discharge from service, nor is left foot arthritis currently shown.


CONCLUSION OF LAW

The criteria for establishing service connection for left foot arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a July 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The October 2006 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the July 2006 letter meets the VCAA's timing of notice requirement.

The Veteran was also provided an opportunity to set forth his contentions during the May 2010 hearing before the undersigned Veteran's Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2010 BVA hearing, the VLJ enumerated the issues on appeal.  Information was also solicited regarding the Veteran's left foot, including why he believes he is entitled to service connection for left foot arthritis.  Therefore, not only were the issues "explained ... in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the July 2010 Remand with regard to the left foot arthritis issue.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service treatment records, and VA examination reports. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Veteran contends that he is entitled to service connection for arthritis in the left foot.  The Veteran's service treatment records (STRs) show that he complained of left foot pain in June 1984.  However, STRs are negative for any diagnoses or findings of arthritis in the left foot.  

During his May 2010 hearing before the Board, the Veteran testified that his feet continually bothered him during and after service, and that those symptoms have continued since that time.  His wife's statements only addressed his ankle.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms related to arthritis of the left foot, any actual diagnosis of arthritis requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

An x-ray taken during a VA examination in October 2010 showed that bilateral feet arthritis was not found.  The December 2011 examiner found that it was less likely than not (less than 50 percent probability) that the Veteran's claimed left foot disability incurred in or was caused by an in-service injury, event, or illness.  The examiner stated that x-rays taken in 2010 showed no evidence of arthritis of either foot.  The examiner asserted that after reviewing the STRs there was no evidence of foot arthritis, plantar fasciitis or other disorder of the left foot while in service.  The examiner stated that the left foot pain could be from the service-connected arthritis in the left ankle radiating into the foot soft tissues causing pain there. 

Without a disability, there can be no entitlement to compensation.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability... In the absence of proof of present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Here, there is no medical evidence of diagnoses of arthritis of the left foot.  The Board acknowledges that there is a diagnosis of bilateral small calcaneal spurs which are frequently found with plantar fasciitis; however, plantar fasciitis was first diagnosed in 2006.  Therefore, the December 2011 examiner determined that plantar fasciitis and calcaneal spurs are less likely related to the Veteran's military service or to his pre-service left ankle fracture.  There is no medical or lay evidence of a left foot disability, independent of the service-connected arthritis of the left ankle, service-connected pes planus, and plantar fasciitis, diagnosed as arthritis.  In that regard, an October 2010 VA examiner reported that x-rays of the feet were performed, and no degenerative or traumatic arthritis was documented.  Further, the Veteran has not identified any current symptoms related to the claimed disorder of arthritis in the left foot, separate from those symptoms of arthritis of the left ankle, pes planus, and plantar fasciitis.  See 38 C.F.R. § 4.14 (2013).  Accordingly, in the absence of any disability or symptoms of a disability, service connection for arthritis in left foot is not warranted. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for traumatic arthritis of the left foot is denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


